Citation Nr: 1003549	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for restless leg syndrome with interruption of 
sleep, to include as secondary to in-service exposure to 
ionizing radiation.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension, to include as secondary to 
in-service exposure to ionizing radiation.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a heart disorder with associated heart 
attacks, to include as secondary to in-service exposure to 
ionizing radiation.

4.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nerve disorder, to include as secondary 
to in-service exposure to ionizing radiation.

5.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for severe cold in feet, to include as 
secondary to in-service exposure to ionizing radiation.

6.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for extreme chills, to include as secondary to 
in-service exposure to ionizing radiation.

7.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for night sweats, to include as secondary to 
in-service exposure to ionizing radiation.

8.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for diabetes, to include as secondary to in-
service exposure to ionizing radiation.

9.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for malaria.

10.	Whether new and material 
evidence has been submitted sufficient to reopen a claim 
of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1945 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in August 2008, in which 
he noted he desires a Board hearing to be conducted in 
Washington, DC.  In December 2009, prior to his scheduled 
hearing, the appellant submitted a statement requesting to be 
scheduled for a Travel Board or videoconference hearing.  As 
the appellant's requested hearing has not yet been conducted, 
this matter should be REMANDED to schedule the appellant for 
a Travel Board or videoconference Board hearing of his 
choosing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the appellant for a Travel 
Board or videoconference Board hearing 
of his choosing. Appropriate 
notification should be given to the 
appellant and his representative, if 
any, and such notification should be 
documented and associated with the 
claims folder.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


